In an action to recover damages for trespass, the plaintiffs appeal from an order of the Supreme Court, Orange County (Peter Patsalos, J.), dated September 16, 1992, which granted the motion of the defendant City of Newburgh to dismiss the complaint insofar as asserted against it and denied the plaintiffs’ cross motion, inter alia, for leave to have the plaintiff Catherine V. Ventry’s letter of April 25, 1991, deemed an amended notice of claim.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the plaintiffs’ complaint based on their failure to commence the action within one year and 90 days of the occurrence of the events upon which the claim was based (see, General Municipal Law § 50-i [1] M).
We additionally conclude that the Supreme Court properly denied the plaintiffs’ cross-motion, inter alia, for leave to have Catherine V. Ventry’s letter of April 25, 1991 deemed an amended notice of claim. The letter was not sworn to by or on behalf of each claimant and therefore did not satisfy the requirement set forth in General Municipal Law § 50-e (2).
We have reviewed the plaintiffs’ remaining contentions and conclude that they are without merit. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.